 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees, including the planerman,10 but excluding office and clerical employees, guards," and super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]10As the planer man is not vested with supervisory authority,we find, in accordancewith the agreement of the parties,that he is not a supervisor and shall include him inthe unit.11Hollow Tree employes three watchmen-cleanup men who perform both guard and non-guard duties.However, the record is not clear as to the exact proportion of time devotedby each employee to these duties.If they devote more than 50 percent of their time tothe performance of guard duties,they shall be excluded from the. unit;otherwise, theyare to be included.Cf.The Mountain Copper Company,Ltd,96 NLRB 1018.PECHEUR LOZENGE CO., INC.andLuisFEALARCE, GLADYS THIRION,AGNES PIZZARELLI, ALEJANDRARODRIGUEZ,MARY ROMAN ANDDOROTHY SCHNITZERand`65'THE WHOLESALE, RETAIL AND WARE-HOUSE WORKERS UNION OF NEW YORK AND NEW JERSEY.CasesNos. O-CA-1068 and 2-CA-1647.March 11, 19521Decisionand OrderOn August 20, 1951, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceedings, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (1) and (5) ofthe Labor Management Relations Act, as amended, and recommendingthat the Respondent cease and desist therefrom and take certain affirm-ative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain unfair labor practices in violation of Sec-tion 8 (a) (3) of the Act and consequently recommended dismissalof the allegation of the complaint insofar as it alleged such violation.The General Counsel, the charging parties, and the Respondent filedexceptions and supporting briefs.'The Board 2 has considered the Intermediate Report, the excep-tions and briefs, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Exam-1The request of the charging parties for oral argument is denied,inasmuch as therecord, including exceptions and briefs,adequately presents the issues and the positionsof the parties.2Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Murdock and Styles].98 NLRB No. 84. PECHEUR LOZENGE CO., INC.497finer to the extent, and with additions and modifications, indicatedbelow.31.We agree with the Trial Examiner that the Respondent's refusalto meet with the Union on and after December 7, 1949, violated Sec-tion 8 (a) (1) of the Act, as alleged in the complaint. In reachingthis conclusion, we rely not only upon the circumstances set forth bythe Trial Examiner in the Intermediate Report, but also on the factthat the Respondent's letter of December 7, 1949, conditioned theresumption of negotiations upon the abandonment of the strike.Anemployer may not attach such a condition to the fulfillment of itsstatutory duty to bargain 4The Respondent's conduct in conditioningfurther bargaining upon abandonment of protected, concerted activ-ities, constituted a refusal to bargain, and interfered with, restrainedand coerced its employees in the exercise of their right to engage insuch concerted strike activities, all in violation of Section 8 (a) -(1)of the Act.We further find that Respondent's conduct on December 7, 1949,as well as its refusal to recognize the Union on and after April 11,1950, also constituted it refusal to bargain in violation of Section 8(a), (5) of the Act.'2.The Trial Examiner found that Respondent's refusal to rein-state the unfair labor practice strikers upon the Union's request ofApril 6, 1950, did not violate the Act because, in his view, the Union'srequest for reinstatement was not unconditional.While we agree withthe Examiner that as a matter of law an unconditional request forreinstatement is an essential prerequisite to a finding of an unlawfulrefusal to reinstate, we cannot agree with his finding that the recordfails to establish such a request.8We find no merit in the Respondent's contention that Section 10 (b) of the Act precludesthe Board from finding a violationof the Actbased on Respondent's refusal to meet withthe Union on December 7, 1949.Ferro Stamping and ManufacturingCo , 93 NLRB 1459,1462-1463;Cathey Lumber Company,86 NLRB 157, enfd.185 F. 2d 1021(C.A. 5), setaside on other grounds 189 F. 2d 428 (C. A. 5). This proceeding involves two consolidatedcases.In Case No.2-CA-1068, theoriginal charge, alleging a violation of Section 8 (a)(1) and(3) of the Act, was filed and served on December 7, 1949.Thereafter,additionalcharges, alleging various acts in violation of Section 8 (a) (1) and(3),were filed andserved on December 9 and 20, 1949,and on July 18, 1950. The last charge also recitedthat bysuch acts and "by other acts and conduct"the Respondent interfered with,restrained,and coerced its employees in the exercise of rights guaranteed by Section 7of the Act.In Case No.2-CA-1607, acharge alleging a refusal to bargain on April 16,1950, in violation of Section 8 (a) (1) and(5) of the Act,was filed and served onOctober2, 1950.The complaint alleged, among other things, a refusal to bargain since November16, 1949,in violation of Section 8 (a) (1) and a refusal to bargain since on or aboutApril 11, 1950,in violation of Section 8 (a) (5).* Poultrymen's Service Corporation,41 NLRB 444,461; KelloggSwitchboard and SupplyCo, 28 NLRB 847, 863;Jeffery-DeWitt InsulatorCo. v. N. L. R. B.,91F. 2d 134(C. A 4).5American Newspaper PublishersAssociationvN. L. R. B.,193F. 2d 782(C.A. 7),holding that the Board is not prevented from finding a violation of a sectionof the Actbased on conduct alleged in the complaint and litigated at the hearing merely because thecomplaint alleged such conduct as a violation of a different section ofthe Act. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union's letter of April 6 in terms stated that the request forreinstatement was "unconditional."The Trial Examiner found thatthis request was not sufficient because the Union did-not disclose to theRespondent that the production employees had abandoned their insist-ence on the elimination of overtime. It was sufficient, however, in ouropinion that the Union specifically stated that the demand for rein-statement wasunconditional.It was not incumbent upon the Union togo further and to spell out the plain intendment of the word "uncon-ditional" by stating that this meant that the employees were abandon-ing their prior request for the elimination of overtime.The Respond-ent had no reason to believe, and there is no evidence that it did believe,that the request for unconditional reinstatement was subject to anyunexpressed reservations.In its reply to the Union's letter of April 6the Respondent did not request clarification of the Union's request forreinstatement, but asserted only that it had in the past offered rein-statement to its employees and, questioned the Union's good faith indemanding reinstatement while continuing its strike activities.Wefind therefore that on April 6, 1950, the Union made a proper uncon-ditional request for the reinstatement of the unfair labor practicestrikers.The Trial Examiner also found that there was no evidence thatthe new employees hiredafterApril 6, 1950, were given jobs which theold employees were qualified to fill.We are unable to perceive therelevancy of this finding to the Respondent's obligation to reinstatethe unfair labor practice strikers upon their unconditional request onApril 6, 1950.The Examiner found, and we agree, that the strikewas converted to an unfair labor practice strike on December 7, 1949,when the Respondent unlawfully refused to meet with the Union.That being so, under well-established Board and court precedents,the Respondent's right to make replacements became vulnerable fromthat date and the Respondent was obligated to reinstate the strikers,displacing if necessary all those hired after December 7, 1949.6As itfailed to discharge this obligation, we find that the Respondent vio-lated Section 8 (a) (3) and (1) of the Act.However, we do not in any event agree with the Trial Examiner'sapparent conclusion that the burden was upon the General Counselto show affirmatively that the strikers were qualified to fill the positionsfor which new employees were hiredafterApril 6, 1950. It is clearfrom the record that the striking employees were divided into twocategories-wrappers and production workers, and that the jobs in theproduction department were generally interchangeable. It does notappear that the work of the wrappers required any special skills or6In its answer to the complaint the Respondent concedes that replacements for strikerswere hired after December 7, 1949. PECHEUR LOZENGE CO., INC.499any skills which were not shared by all the wrappers.On this stateof the record, the burden was on the Respondent to prove affirmativelyby way of defense that the strikers were not qualified to perform thework of the replacements.Yet there is no evidence, and the Respond-ent does not even assert, that none of the striking employees wasqualified to fill any of the jobs given to the 33 new female employees and55 new male employees hired by the Respondent between April 6, andDecember 31, 1950.We therefore conclude and find that the strikerswere qualified to fill the jobs given to replacements hired after April6,1950.3.We agree with the Trial Examiner that the Respondent's inter-rogation of its employees concerning their union membership, evenif standing in isolation, isper sea violation of Section 8 (a) (1) ofthe Act.However, we do not view such interrogation as standing inisolation in view of our findings of violations of Section 8 (a) (1),(3), and (5) of the Act.The RemedyWe have found, in agreement with theTrial Examiner,that thestrike, which beganas aneconomic strike on December 2, 1949, wasconverted into an unfair labor practice strike on December 7, 1949.We have also found that the Respondent's refusalto reemploy thestrikers on April 6, 1950, when they unconditionally applied for re-instatement, was discriminatory and violative of Section 8 (a) (1)and (3) of the Act.We shall therefore order the Respondent, insofaris it has not already done so, to offer to those employees who wereon strike on April 6, 1950, immediate and full reinstatement to theirformer or substantially equivalent positions,' dismissing, if necessary,any employees hired since December 7, 1949, to replace them. If,after such dismissal, there are not enough positions remaining for allthese employees, the available positions shall be distributed amongthem, without discriminationbecauseof their union membership,activity, or participation in the strike, following such system ofseniority or other nondiscriminatory practice as heretofore has beenapplied in the conduct of the Respondent's business.Those strikers7SeeTheChaseNational Bank of the City of New York, San Juan,PortoRico,Branch,65 NLRB 827.Any unsolicited offers of reemployment made by the Respondent before April 6, 1950,while the employees were still on strike,did not, in our opinion, discharge the Respondent'sduty to offer reinstatement to the strikers.Such offers were mere soliciations to abandonthe strike before the employees had unconditionally indicated their willingness to do so,through the Union's letter of April 6.This conclusion applies likewise to the 24 laid-off wrappers who, as the Trial Examinerfound,after accepting reemployment for a few days during the first 2 weeks of the strike,thereatter joined the strikersIf still on strike onApril 6, theywere entitled to reinstate-ment on that date to the came extent ac the other strikers,as well as to compensation forany lossof paysuffered as a result of the discriminatory refusal to reinstate the strikers 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor whom no employment is immediately available after such dis-tribution, shall be placed upon a preferential hiring list, priorityamong them being determined by such system of seniority or othernondiscriminatory practice as has heretofore been applied in the con-duct of the Respondent's business, and they shall thereafter, in accord-ance with such list, be offered reinstatement as positions become avail-able and before other persons are hired for such work.Reinstate-ment, as provided herein, shall be without prejudice to the employees'seniority or other rights and privileges.We shall also order the Respondent to reimburse these employeesfor any loss of pay they may have suffered by reason of the Respond-ent's discrimination against them by payment to each of them of asum of money equal to the amount which he normally would haveearned as wages during the periods (a) from April 6, 1950, the dateof the Respondent's refusal to reinstate them upon their unconditionalapplication, to the date of the Intermediate Report herein, and, (b)from the date of this Decision and Order to the date of the Respond-ent's offer of reinstatement," or placement on a preferential hiringlist in the manner hereinabove described,lesshis netearnings duringsaid periods.9Such loss of pay shall be computed on the basis ofseparate calendar quarters, in accordance with the policy enunciatedin theWoolworthcase ioWe shall also order the Respondent to make available to the Board,upon request, payroll and other records necessary to facilitate thedetermination of the amount of back pay due."We have found that the Respondent violated Section 8 (a) (1),3), and (5) of the Act. In our opinion, the commission of unfairlabor practices generally is reasonably to be anticipated from thisunlawful conduct in the past.We shall therefore order the Respond-ent to cease and desist, not only from the unfair labor practices hereinfound, but also from in any other manner infringing upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord, the Board makes the following additional :Conclusions of Law1.By refusing to reinstate the unfair labor practice strikers uponthe Union's unconditional request for reinstatement, the Respondentdiscriminated in regard to the hire and tenure of employment of suchsWhen, as here,the Board,contrary to the Trial Examiner,orders reinstatement ofemployees,back pay is normally abated from the date of the Intermediate Report to thedate of the Board's Decision and OrderThe Jackson Press, Inc.,96 NLRB 897.0 SeeCrossett Lumber Company,8 NLRB 44010F.W Woolworth Company,90 NLRB 289.u F. WWoolworth Company, supra. PECHEUR LOZENGE CO., INC.501employees, thereby discouraging membership in `65' The Wholesale,Retail and Warehouse Workers Union of New York and New Jersey,in violation of Section 8 (a) (3) and (1) of the Act.2.The aforesaid unfair labor practice is one affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, PecheurLozenge Co. Inc., Brooklyn, New York, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Questioning employees concerning their union membershipor nonmembership.(b)Refusing, upon request, to bargain collectively with '65' TheWholesale, Retail andWarehouseWorkers Union- of New Yorkand New Jersey as the exclusive representative of its employees in thefollowing appropriate unit : All employees at the Respondent's plant,excluding office and clerical employees, sales employees, chauffeurs,guards, and supervisors.(c)Discouraging membership in the above-named, or any other,labor organization, by refusing to reinstate any of its employeesbecause of their union membership or activity, or in any other mannerdiscriminating in regard to their hire or tenure of employment,or any term or condition of employment.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist the above-named, or anyother, labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities, except tothe extent that such rights may be affected by an agreement requiringmembershipin a labor organization as a condition of employment,is authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with `65' The Wholesale,Retail and Warehouse Workers Union of New York and New Jerseyas the exclusive representative of all its employees in the above-described unit with respect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.998666-vol.98-53-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Insofar as it has not already done so, offer the employees whowere on strike on April 6, 1950, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, or place them on apreferential hiring list, in the manner set forth in "The Remedy"section of this decision, and make them whole for any loss of pay theymay have suffered by reason of the Respondent's discriminationagainst them, in the manner set forth in "The Remedy" section of thisdecision.(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amounts ofback pay due under the terms of this Order.(d)Post at its plant in Brooklyn, New York, copies of the noticeattached hereto and marked "Appendix A." '2Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondent, be posted by it immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT Is rURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that on or about December 2, 1949, theRespondent laid off employees in violation of Section 8 (a) (3) and(1) of the Act.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT question our employees concerning their unionmembership or nonmebership.WEWILL NOT refuse, upon request, to bargain collectively with`65'THE WHOLESALE, RETAIL ANDWAREHOUSE WORKERS UNION OFNEW YORK AND NEW JERSEY as the exclusive reperesentative of12 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words:"Pursuant to a Decision and Order"the words :"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." PECHEUR LOZENGE CO., INC.503all employees at our plant, excluding office and clerical employees,sales employees, chauffeurs, guards, and supervisors.WE WILL NOT discourage membership in the above-named, orany other labor organization, by refusing to reinstate any of ouremployees because of their union membership or activity, or inany other manner discriminate in regard to their hire or tenureof employment, or any term or condition of their employment.WE WILL not in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the above-namedorganization, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any orall of such activities, except to the extent that such rights may beaffected by an agreement rquiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3) of the Act.WE WILL bargain collectively upon request with `65' THEWHOLESALE, RETAIL AND WAREHOUSE WORKERS UNION OF NEWYORK AND NEW JERSEY, as the exclusive representative of allemployees in the bargaining unit described below with respect torates of pay, hours of employment, or other conditions of employ-ment, and if an understanding is reached, embody such under-standing in a written and signed agreement.The bargainingunit is :All employees employed at our plant, exclusive of officeand clerical employees,salesemployees, chauffeurs, guards,and supervisors.WE WILL, insofar as we have not already done so, offer to allour employees who were on strike on April 6, 1950, immediateand full reinstatement to their former or substantially equivalentpositions, displacing, if necessary, any new employees hired afterDecember 7, 1949, to replace them. If, after such displacement,there are not enough positions remaining for all such employees,the available positions shall be distributed among them in accord-ance with such system of seniority or other nondiscriminatorypractice as heretofore has been applied in the conduct of ourbusiness.Such of those employees for whom no employment isimmediately available shall be placed upon a preferential hiringlist,priority on such list being determined by such system ofseniority or other nondiscriminatory practice as has been here-tofore applied in the conduct of our business, and, thereafter, suchemployees will be offered reinstatement, in accordance with such 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist, as positions become available,and before other persons arehired for such work. Such reinstatement will be without prejudiceto the employees'seniority and other rights and privileges.WE WILL make our employees whole for any loss of pay theymay have suffered as a result of our discriminatory refusal torehire any of them onApril 6, 1950.All our employees are free to become or remain,or refrain frombecoming or remaining,members of any labor organization,exceptto the extent that such rights may be affected by an agreement requir-ing membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) ofthe Act.We willnot discrim-inate in regard to hire or tenure of employment,or any term or condi-tion of employment,against any employee because of membership inor activity on behalf of any labor organization.PECHEUR LOZENGE Co., INC.Employer.By -------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEOn various dates from December 6, 1949, to September 28, 1950, charges ofviolation of Section 8 (a) (1), (3), and (5) of the National Labor RelationsAct, 61 Stat. 136, were filed by or on behalf of the individuals and labororganizations enumerated in the above caption, against Pecheur Lozenge Co.,Inc., of Brooklyn, New York.Upon these charges the General Counsel of theNational Labor Relations Board caused his complaint, dated May 1, 1951, tobe issued alleging the commission by the Company of the aforesaid unfairlabor practices.Copies of the charges, complaint, and notice of hearing wereduly served upon the Company, the labor organization, and the other chargingparties.With respect to the unfair labor practices the complaint alleged in sub-stance that (1) on or about December 2, 1949, the Company, in violation ofSection 8 (a) (1) and (3) of the Act, laid off a group of employees becausethey had joined or assisted the Union or engaged in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection ;(2) on or about the same date, as a consequence of the asserted unfair laborpractices, the employees of the Company ceased work concertedly and wenton strike; (3) on or about December 7, 1949, and again on or about April 6,1950, the employees applied unconditionally for reinstatement to their formeror substantially equivalent positions and were refused; (4) on or about April11, 1950, the Company refused and continues to refuse to bargain collectivelywith '65', the labor organization, although '65' was then and is now the exclusive PECHEUR LOZENGECO.,INC.505bargaining representative of the Company's employees within the meaning ofthe Act; (5) from on or about November 19, 1949, to date, the Company hasinterrogated employees concerning their union affiliations ; has warned employeesto refrain from assisting, becoming, or remaining members of the Union; hasthreatened employees with discharge or other reprisals if they joined or assistedthe Union ; and since November 16, 1949, has refused the Union's request tobargain collectively as the exclusive representative of all the employees inan appropriate unit.An answer denying the unfair labor practice allegation was duly filed by theCompany.A hearing was held in New York, New York, from June 11 to June15, 1951, inclusive, before the undersigned Trial Examiner.All parties wererepresented by counsel, participated in the hearing, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to argue the issues orally upon the record and to file briefsand proposed findings.On July 13, 1951, the General Counsel and the Com-pany filed a stipulation of fact dated June 29, 1951, which is hereby approvedand directed to be made a part of the record. A brief and proposed findingswere received from the Company on July 12, 1951.During the course of the hearing various motions were made by the Companyto dismiss the complaint on the merits. These motions, where not denied orgranted at the hearing, are disposed of by the following findings and recom-mendations.At the close of the General Counsel's case the allegations in thecomplaint to the effect that the Company had warned its employees to refrainfrom assisting, becoming, or remaining members of the Union and had threat-ened employees with discharge or other reprisals if they joined or assisted theUnion were dismissed by the undersigned, over objection by the General Counsel,on the ground that the General Counsel had not made outa prima faciecase tosupport such allegations.Among other procedural contentions raised by the Company at the hearing isone to the effect that Local 65 is a Communist organization and that the com-plaint should therefore be dismissed, or should not have been issued. TheRespondent offered in evidence various documentary material designed to supportits contention and sought to cross-examine witnesses concerning its allegationsof Communist influence.The Board's compliance records, however, establishthat Local 65 was in compliance with Section 9 (f), (g), and (h) of the statuteat all times pertinent herein.The question as to Communist influence in labororganizations and the remedy therefor was met by Congress in the provisionscontained in the aforesaid section of the Act.As the Board has in effect noted,those provisions constitute the full extent of the authority entrusted by Con-gress to the Board in the matter of eradicating Communist or subversive influ-ences from labor organizations, and that, although the Board will itselfdetermine administratively whether there has been compliance with the statutethe truth or falsity of the non-Communist affidavits is not a litigable issuein a Board proceeding.'This conclusion and interpretation of the Act hasreceived the apparent approval of the Joint Committee on Labor ManagementRelations established by the Congress pursuant to the Labor-Management Rela-tions Act of 1947.That Committee, after a study of the Board's administrationof Section 9 (f), (g), and (h) of the Act, stated the following, in part, withregard to the affidavit question :The Committee wishes to emphasize as strongly as possible that in any con-sideration of amendments to this section, great care must be given to prevent% Stewart-WarnerCorporation,94 NLRB 607;Sunbeam Corporation,94 NLRB 844,98 NLRB 1205;New Jersey Carpet Mills,92 NLRB 604. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDlitigation of the question in Board hearings. If the parties to Boardhearings are permitted to question the veracity of the affidavit, or the factas to it having been filed, records will be hopelessly overburdened withsuch proof.Board hearings mustbeconfined to evidence going intomerits of the caseat handif the Boardis tocarry out its real function ofdeciding unfairlaborpracticecasesand determining bargainingrepresen-tatives.The Board recognized this principle inLion Oil Co.(15-R-2264)when it upheld the ruling of the hearing officer in his denial of the employer's motion to dismiss the petition since the record did not show thepetitioning union had complied with the requirements of Section9 (f) and(h).The Board said that compliance is clearly for the Board to determineand its official records indicated that the union had complied.' (Emphasissupplied.)It seems apparent from this comment, as well as from the legislative historyof the section, that the Congress intended that the question of a union's compli-ance with Section 9 (f), (g), and (h) of the statute was not to be collaterallyattacked, and that the Board is not to determine the veracity or the truth ofthe non-Communist affidavits filed by a union in compliance with the statute.But even if the Union were incompetent to pursue charges before the Board,individual employees are not disabled thereby from filing and pressing chargesof interference and discrimination on their own behalf, as they have done here ;even if the Union assisted them in so doing.N. L. R. B. v. Luzerne Hide&TallowCo., 188 F. 2d 439 (C. A. 3) ;N. L. R. B. v. Augusta Chemical Co.,187 F.2d 63 (C. A. 5).Upon the entire record in the case, and from observation of the witnesses, Imake the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPecheur Lozenge Co., Inc., is a New York corporation maintaining its principaloffice, plant, and place of business in Brooklyn, New York, where it is engaged inthe manufacture, sale, and distribution of candy, lozenges, and related products.During the year 1949, in the course and conduct of its business operations, theCompany caused to be purchased, transferred,. and delivered to Its Brooklynplant sugar, flavors, cartons, and other materials valued in the excess of$250,000, of which approximately 25 percent was transported to said plant ininterstate commerce from States of the United States other than the State ofNew York. During the year 1949, in the course and conduct of its businessoperations, the Company caused to be manufactured at its said plant productsvalued in excess of $500,000, of which approximately 66 percent was transportedfrom said plant in interstate commerce to States of the United States otherthan the State of New York.II.THELABOR ORGANIZATION INVOLVED'65'The Wholesale, Retail and Warehouse Workers Union of New York andNew Jersey is a labor organization within the meaning of Section 2 (5) of theAct.2Report of the Joint Committee on Labor Management Relations,80th Congress, 2dSession,December31, 1948,Report No.986, Part III, p.45; andseeN. L. R. B. v. AnnArbor Press.188 F.2d 917 (C. A. 6). PECHEUR LOZENGE CO., INC.III.THE UNFAIRLABOR PRACTICESA. The facts1.The background507A proper understanding of the issues and the evidence requiressomeprelimi-nary description of the business and operations of the Company.The Company manufactures and sells candy, some of which is wrapped bythe Company in individual consumer packages.The remainder is sold in bulk.After being manufactured by production or manufacturing employees, thatcandy which is to be individually packaged is transmitted to a corps of employeesknown as wrappers or packers, who place it in the packages.The Company hasa trade name, Peco, which appears on all its wrapped products. Illustrativeof the type of candy packaged by the wrappers are sugar wafers, candy cigarettes,peppermints, and candy hearts for use during the Valentine season. Only asmallportion of the Valentine hearts, however, are packaged.These are soldmainly in bulk and are not handled by the wrappers. The Valentineseason,beginning in the late summer or late fall and running until February, is the Com-pany'sbusiest period.During such time the Company produces mainly bulkhearts.Various operational factors require overtime work by the production employeesduring the Valentine season.This is a circumstance of which all employeesseemto be informed when hired. The policy has been one of many years'standing.Its existence is probably best illustrated by the following noticeposted by the Company on the plant bulletin board on September 5, 1949, severalmonths before the events which gave rise to the instant charges.NoticeBeginning Wednesday, September 7, 1949, there will be regular overtimerequired of every employee in this department. [Production department.]At the start the overtime required will be one hour each day-varying upwardand including Saturday as we approach our busy season.If any man in this department for any reason does not want overtimework, we ask that he look around for other employment as we will be obligedto discharge any person who refuses for any reason to work when overtimeis necessary.As you all know we kept you all on for full days each and every week duringthe spring and earlysummerwhen our business was very slow.Manyother companies while going through their dull period either discharged orlaid off their employees.We did not do this but made workaround thefactory for you all.Our busy time is when we are making candy heartsfor the coming Valentineseason,and it's the busyseasonthat helps keepus going during the dull season and we must ask you all to work with usduring our busy months if you want us to again remember you all when ourdull months come around.Any men who do not want to work overtime please arrange with yourforeman to have a talk with us.Thank you.PECHEUR LOZENGE CO., INC.In November and December 1949, when the events with which we arP hereconcerned occurred, the Company was in the midst of the heart season. Itthen employed some 70 wrappers and 30 production employees.The former are 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDall female, the latter all male employees.At that time the full regular hourservices of the production department, without overtime, were required merelyto turn out enough Valentine hearts to fill current heart orders.These beingmainly in bulk they provided no work for the wrappers.With overtime, how-ever, the production department was enabled to produce enough candies forwrapping to keep wrappers working. Cessation of overtime during the Valentineseason would therefore entail either or both of the following consequences: (1)A layoff of some or all of the wrappers, or (2) a reduction in the production ofbulk hearts.It is operationally more feasible and efficient to operate on an overtime basisduring the Valentine season than to purchase additional production machinery,for the reason that the additional machines would lie idle during nonbusyperiods.During the slack season production and wrapping is directed to the.filling of incoming orders and the building of inventories.Generally the Com-pany maintains steady employment without layoffs during the dull season.While, ordinarily, some of the wrapping is by machine, during the heightof the Valentine season machine wrapping is discontinued in order to provideemployment for the wrappers, and all wrapping at that time is done by hand.:The principal persons adverted to in the following findings are : Mrs. IrenePecheur, company president ; Mrs. Esther Letz, union representative ; AlfredJ.L'Leureux, company attorney ; Mario Abreu and John Mongello, unionorganizers ; Leopold Balleisen, industrial relations consultant for the Company ;Max Badillo, employee and chairman of the Union's shop committee ; VictorRabinowitz, union attorney ; Robert Thatcher, company vice president ; AnthonyBartulis, foreman of the production department ; and Sadie Claro, forelady inthe wrapping department.2.The demand for recognitionSometime in the fall of 1949 the substantial majority of the Company'sapproximately 100 employees signed cards authorizing the Union to be theircollective bargaining representative.On November 14, 1949, Mrs Esther Letz, thenareadirector for the Unionin charge of the Brooklyn Division, accompanied by Mario Abreu and JohnMongello, union organizers, called on Mrs. Pecheur at the plant.Mrs. Letztold Mrs. Pecheur that the Union represented a majority of the employees andwould like to discuss a collective bargaining contract.There is little disputeas to the substance of the conversation. The organizers were courteous andpleasant and were courteously and pleasantly received.Mrs. Pecheur askedthe union representatives to call back in an hour, to which they agreed.Whenthey returned Mrs. Pecheur informed them that she had arranged an appoint-ment for the following day with her lawyer, Alfred J. L'Heureux,at whichboth she and the union representatives would be present.On the following day, November 15, Mrs. Letz, Abreu, and Mongello metwith Mrs. Pecheur and L'Heureux at the latter's offices.This meeting likethe first, was a pleasant one.Mrs. Letz assured Mrs. Pecheur that the Unionwould not interfere with the conduct of the business. She said that the Unionwished to avoid dispute and that it would bargain fairly.Mrs. Pecheur andL'Heureux stated that the Company would wish to be assured or satisfied thatthe Union represented a majority and if that were established there wouldbe no problem.Mrs. Letz said that the Union had not complied withSection 9(h) of the National Labor Relations Act and could not use the NLRB, but that8 The findings in this subsection are based mainly ontestimonyby Mrs. Irene Pecheur,company president, Robert Thatcher, its vice president,and stipulated facts. PECHEUR LOZENGE CO., INC.509steps were being taken to bring the Union into compliance with the Act andthat this would be completed soon.L'Heureux asked Mrs. Letz for the namesof the officers of the Union and she gave them.During the discussion Mrs. Letz suggested that an election be held under thesupervision of a priest.Mrs. Pecheur and L'Heureux said that that would not benecessary : that Mrs. Pecheur and Mrs. Letz could conduct an election, and itwas finally so agreed.3.The election and the recognitionThe election was held in the plant on the following day, November 16, 1949.The Company prepared a list of eligible voters and as employees presentedthemselves to vote their names were checked by observers against thiseligilibity list.The election was by secret ballot, printed in both Spanishand English, directing the employee to mark an X in one of two boxes foror against the Union.The ballots were counted by union and company repre-sentatives.Of 101 valid votes tabulated, 93 were found to have been cast forthe union and 8 against.Following the counting of the ballots the followingrecognition agreement was signed by Mrs. Pecheur on behalf of the Companyand Mrs. Letz on behalf of the Union :November 16, 1949This is to certify that an election took place this day on the premisesof Pechuer Lozenge wtth the resulting vote of 93 for Local 65 and 8 againstthe Union.The Union agrees that it represents all of the employees with the exceptionof office and supervisory employees, and chauffeur.As a result of said election the Company agrees to recognize this Unionas the sole collective bargaining agent and to meet to discuss the terms ofa collective bargaining agreement.Just prior to the election Mrs. Pecheur gave a talk to the assembled employees,later repeated in Spanish, in which she frankly told the employees that shefelt it would be to their best interests to vote "no" in the election ; that she pre-ferred not to have a union and explained why.But she furthersaidthat if theemployees voted for a union," I hope it will be the Local 65 that is now in thepicture as I think Mrs. Letz will be a fair person to deal with." Again shesaid"as to the advantages to you if you join a union that is not for me todiscuss.If you vote for a union they will make certain proposals to me-andI hope they will be reasonable so I will be able to meet them-and we willnegotiatewith the Uniion in good faith on all their proposals."She alsoassuredthe employees that whatever the result it would have no adverse effect on therelationsbetween the employees and the Company : "Whether or not you jointhe Union our relations will remain the same and the fact that you do not jointhe Union will not have any effect upon your right to hold your job or upon yourchance of getting a better job. If anyone has told you otherwise it is not true."In sum, the address constituted, in my judgment, a moderate, reasoned, andfair statementof Mrs. Pecheur's grounds for urging the employees not to choosethe Union ; and in the existent context constitutedno morethan a temperateexpressionof view, argument, or opinion whichshe wasprivileged to makeunderSection 8 (c) of the statute.4.The negotiations(a)The November 22 meetingA meeting for the negotiation of a contractwas arranged for November 22,1949, at the office of L'Heureux.Prior to November 22, however, Mrs. Pecheur 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied the request of the Union that Max Badillo, chairman of the Union's shopcommittee, be permitted to attend the conference.Badillo was very activein the Union. The evidence does not disclose what, if any, grounds wereadvanced by Mrs. Pecheur as reason for her action.As a consequence Badillowas not present at the November 22 conference, Mrs. Letz testifying that theUnion agreed not to have him present.At a later conference, however, Badillowas present, the Union insisting and Mrs. Pecheur acquiescing.Mrs. Pecheur and Attorney L'Heureux represented the Company at theNovember 22 meeting. The Union was represented by Mrs. Letz, Abreu, Mon-gello, and three employees.Mrs. Letz' testimony is that at this conference either Mrs. Pecheur or L'Heureuxasked the names of each officer of the Union, and that she gave the informationwith the comment that she thought that they had come for the purpose ofnegotiations.According to Mrs. Letz and Abreu, Mrs. Pecheur's "attitude"seemed to have changed since their last meeting, and she and L'Heureuxseemed "hesitant."Mrs Pecheur said, according to Mrs. Letz, that she had neverhad a union before; that it was a "tremendous" step to take, and so importantthat she felt that it would be necessary to call in a labor relations man, becauseneither she nor L'Heureux were experienced in the field.Abreu's added testi-mony is that Mrs. Pecheur said that she was a "little afraid of having a unionboss," and that she did not think that the employees needed a union.At this meeting the Union presented a form contract, but the form did notindicate, and the union representatives apparently did not disclose-nor seemto have been asked-what their wage demands would be. The union repre-sentatives went through each clause of the contract and explained them.Mrs.Pecheur stated that the clauses seemed simple and clear.Mrs. Letz gave Mrs.Pecheur references to firms with whom the Union had contracts, anotherconference was arranged for November 29, and the meeting terminated withoutother apparent agreement of any kind.(b)Mrs. PechcurconsultsBalleisenOn November 28, 1949, Mrs. Pecheur consulted Leopold L. Balleisen, an indus-trial relations consultant, for advice in dealing with the Union.Balleisenquestioned her as to why she had consented to an election when the Union wasnot in compliance with the Act and could not have gotten a Board election.Mrs.Pecheur responded that she did not care that the Union was not in complianceso long as the employees wanted it, and stated that she was willing to bargainwith it.Balleisen informed her that the Union was "known asone of the mostpro-communistic unions in the country and very militant."Mrs. Pecheur was,as Balleisen put it, "taken a little back" by this statement, but neverthelesssaid that "that would make no difference to her, so that she could get someoneto advise her as to getting the proper contract under which she could live, thatwould make no difference."Balleisen then told Mrs. Pecheur that it would be advisable to get the Union'swage proposals in order to have all their demands before her, and asked howfar she was willing to go on "money"; Mrs. Pecheur replying that she wouldnot know until she had gotten the statement of her account for the fiscal year,which would be sometime after the beginning of the new year. She also toldBalleisen that she did not want a strike or a slowdown because the Companywas in the midst of its busy season. On the following day, November 29, andalso on November 30, Mrs. Pecheur consulted Balleisen,presumably foradvice, but the record does not disclose the extent of their conversations.'4 The findings in this subsection are based on Balleisen's testimony. PECHEUR LOZENGECO.,INC.511(c)The November 29 meetingOn November 29, 1949, the parties met again at L'Heureux's office.Little was accomplished.Mrs. Pecheur stated, in substance, that she was notprepared to proceed with negotiations until she had the Union's "money"demands, had an opportunity to study the contract thoroughly, "line be line,"received her accountant's statement as to the fiscal position of the Company,and had retained a labor relations man.. As to when she indicated that theaccountant's statement would be available, Mrs. Pecheur's testimony was vague.'This statement, to quote Mrs. Pecheur, "disturbed" Mrs. Letz, who said thatthe employees were in a state of unrest, felt that there was a "speedup," andthat the Company was "not sincere about a contract."Mrs. Letz urged thatspecific rates be set for subsequent meetings to quiet that apprehension, sug-gesting that one meeting be arranged for the following day with the laborrelations consultant, and another with the accountant the day after that. Inaddition the Union pointed out that there were a number of negotiable subjects,such as grievance and arbitration procedure and others, which did not involvemoney.was "money" and that she could not discuss that without a financial statement.Mrs. Pecheur's uncontroverted testimony is that she asked the Union for itswage demands, receiving only the response that they would not be "'excessive."During the discussion Mrs. Pecheur informed Mrs. Letz that some employeeshad left the plant early on the preceding day, November 28, and that she "hadheard" that the employees proposed to discontinue working overtime.Mrs.Letz denied any knowledge of this development, adding that overtime would notbe necessary if the Company "worked with" the Union.Mrs. Pecheur repliedthat overtime would always be needed. The atmosphere at this meeting doesnot appear to have been as cordial as previously.The company representativestold the Union that "some of the things you told us [aren't] exactly so."The conference broke up without any apparent agreement of any kind, andwith no evident indication as to when negotiations would be resumed.'5.The overtime issueThe Company's overtime policy apparently did not meet with the approval ofsomeof the Company's employees.Most active in his dislike for overtimeappears tohave been Max Badillo.Badillo, hired in August 1949,began, ac-cording to Foreman Anthony Bartulis, to express his satisfaction with overtimeamonth and a half later, presumably shortly after the appearance of the Sep-tember 5, 1949, bulletin, which has been adverted to heretofore.Various inci-dents recited in the record suggest that Badillo became a personof influenceamongthe employees, and came to be so regarded by the Company.During the early part of the week beginning Monday, November 28, 1949, theUnion's shop committee met and-according to the testimony of Badillo, Mrs.Letz, and Abreu, without the knowledge of the Union, the committee decidedto discontinue overtime production work.On Tuesday, November 29, BadilloInformed Foreman Bartulis of that decision, Bartulis responding that he would6She testified that she thought that she indicated"around income tax time, or February1, or later" ;that it was"indefinite,"she hadn't "made inquiries,"and that she "wouldhave to find out when [she]could get it."Letz' testimony is that Mrs.Pecheur stated thatthe accountant was already at work and that negotiations could resume "in a few days."Abreu's testimony,specifically denied by Mrs. Pecheur, is that the latter said that shewould have the statement by December 2. The actual fact does not appear to be ofcritical importance.6 The findings in this subsection are based upon the testimony of Mrs. Pecheur, Mrs.Letz,and Abreu. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDsee Mrs. Pecheur.Later in the afternoon Bartulis told Badillo that the mencould go home at 4: 30 that night.However, several employees, those who didnot join the Union, remained to work overtime on that day. On the followingday Bartulis again informed Badillo that the men would not have to workovertime.Again the nonunion men remained and worked.In sum,except for the few nonunion employees who continued it, overtimeby the production employees substantially ceased beginning November 29, 1949;and even that which was continued was nonproductive in nature : cleaning andpreparing equipment for the following day's operations.The result was asubstantial drop in production.6.November 30, 1949(a) Letz' conversation with L'HeureurThere were no further bargaining conferences after November 29.On the following day, November 30, Mrs. Letz telephoned Attorney L'Heureux.She told him that the employees were in a state of unrest, that they had reportedthat they were being rushed and that the Company was preparing for a strike,that they wished to eliminate overtime, that some employees were urging strikeaction, and that while the Union was attempting to "hold" the employees, theCompany would have to help.Mrs Letz then asked for a bargaining conferencebefore Saturday afternoon-at which time a union meeting was scheduled. Inaddition she related a number of specific grievances concerning which employeeshad complained.Attorney L'Heureux replied that Mrs. Pecheur had said thatthere was no reason for further conferences since the employees would not workovertime, and that that action was an indication of bad faith on the Union's partMrs. Letz responded that that was not the policy of the Union, and said thatshe would call Mrs. Pecheur and inform her that the Union would straighten outthe matter.(b)Mrs. Pecheur's conversation with BadilloAttorney L'Heureux reported this conversation to Mrs. Pecheur.' She there-upon sought out Max Badillo in the plant and discussed the question of overtimeand the various grievances raised by Mrs. Letz 8Badillo told Mrs. Pecheur thatthe Union had stated that the Company was planning for a strike and piling upgoods.Mrs. Pecheur denied that that was the fact, explained that overtime wascustomary at that time of the year, and urged him to make inquiries among theolder employees to satisfy himself.Badillo finally told Mrs. Pecheur that therewas to be a union meeting'that night about the overtime question, and that hewould let Mrs. Pecheur know the decision on the following morning. In that con-versation Mrs. Pecheur told Badillo that if the production employees did notwork overtime, it would be necessary to lay off 30 wrappers.7.December 1, 1949(a)Mrs. Pecheur retains BaUeisenOn the morning of Thursday, December 1, according to Mrs. Pecheur, Badilloinformed her that the Union still thought that the company was building up4 From this point on, up to the evening of December 1, the testimony is confused as tothe exact sequence and time of events.Though Mrs. Pecheur and Balleisen were positiveas to dates and times of the following incidents,and Mrs. Letz unsure as to some, thetestimony of none of them is completely reconcilable.The following sequence representsmy reconstruction of the probable order of occurrences.There is no confusion,however,as to the fact of the events-but only as to their chronology.8 Badillo at first denied,but subsequently said that he did not remember,speaking toMrs. Pecheur about overtime. PECHEUR LOZENGE CO., INC.513stocks in preparation for a strike, and that the men would not resume overtime.Mrs. Pecheur then consulted Balleisen, informed him of these developments,and retained him. She told Balleisen that she could not have a strike becausethis was her busy season, and said that she would have to "give in."Balleisen advised her to inform Mrs. Letz that unless overtime continueditwould be necessary to lay off employees.He discounted Mrs. Pecheur'sapprehension that a strike might result, giving as reasons that the Unionwould conclude from firm action that Mrs. Pecheur had "some backbone" andthat a strike near the Christmas holidays was unlikely.Mrs. Pecheur suggestedthat Balleisen speak to Mrs. Letz, but he advised his remaining in the back-ground, saying that because of his previous "tussles" with the Union, hisparticipation might be used as an excuse for striking.He also told Mrs. Pecheurto get the Union's wage demands and he would prepare an outline of argumentsand suggestions as to revisions of the proposed contract clauses ; and the meetingapparently terminated on that note.(b)The Company acquiesces to the discontinuance of overtimeOn the same day, and presumably immediately after her consultation withBalleisen. Mrs. Pecheur typed out a notice to the production employees which,in sum, indicated her acquiescence to the discontinuance of overtime. She thensought out Badillo and had him accompany her while she posted the notice inthe men's room.At the same time she told Badillo that the notice would meanthe layoff of 30 girls, but Badillo made no comment.(c)Mrs. Letz' conversation with Mrs. PecheurAround 5 or 5: 30 p. in. of that day, December 1, Mrs. Pecheur had a tele-phone conversation with Mrs. Letz, who told Mrs. Pecheur that AttorneyL'Heureux had said that Mrs. Pecheur did not want to meet because theemployees had refused to work overtime.Mrs. Pecheur said that because of thecessation of overtime a number of people (8 or 10 according to Letz' testimony,30 according to Pecheur's) would have to be laid off.Mrs. Letz urged Mrs.Pecheur not to effect any layoffs. She said that the action of the employeeswas without the knowledge or consent of the Union and was not its policy;that a shop committee meeting was scheduled for that night, and that she wasconfident that as a result of that meeting the overtime would be resumed.Mrs. Pecheur responded that it was too late now to avoid the layoffs, but thatthe employees would be recalled as soon as possible.Mrs. Pecheur's testimonyis that she said, in part :I said it was too late to try now, that they were already not working over-time.We had already lost those hours and we have to think of the Companyand we will have to lay off the girls. She said, "Please don't do it. Iwill try and see if I can't get it back."The conversation terminated with an agreement that Mrs. Letz would callMrs. Pecheur at 10 the next morning to tell her, as Mrs. Letz put it, "Whatour answer was on the question of overtime."(d) Balleisen advises layoffsAround 6:30 or 7 p.in.Mrs. Pecheur telephoned Balleisen at his home andreported her phone conversationwithMrs. Letz.Balleisen told her that inhis opinion Mrs. Letz was "merely kidding" Mrs. Pecheur;the employeesThe findings in this subsection are based on the testimony of Mrs. Letz, Mrs. Pecheur,and Vice-President Thatcher. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDwere not objecting to overtime: it was the Union's way of putting economicpressure on her.He then advised Mrs. Pecheur to lay off wrappers ; but instrict order of seniority, so that she could -not be accused of "ulterior motives." 10(e)The shop committee votes to resume overtimeOn the same evening, December 1, Mrs. Letz and Abreu met with the shopcommittee.Mrs. Letz told the committee that the Union did not wish toprovoke a situation, and asked the committee to revoke its action in discontinuingovertime.Some members objected, but after discussion the committee voted toresumeovertime, and instructed Mrs. Letz to notify Mrs. Pecheur to that effecton the followingmorning."8.December 2: The layoffs and the strikeMrs. Pecheur, however, was not informed on the following morning of theshop committee's reversal of its decision not to work overtime. In fact, sheseems never to have been informed of it.Mrs. Letz' testimony is that at 10a. in. on December 2 she phoned Mrs. Pecheur to convey the information to herbut was told that Mrs. Pecheur was in conference and could not be reached.Mrs. Letz testified that she left her number but never got a return call.Shortly before noon on December 2, 1949, the Company laid off 30 of itswrappers pursuant to the following posted notice :NOTICE TO WOMEN IN WRAPPING DEPARTMENTContrary to their earlier promises to us to work overtime the men in themanufacturing department have decided on Thursday, December 1, 1949,to work an 8-hour day and a 40-hour week, and have given us no advancenotice of this, the carefully prepared plans of the Company have been inter-fered with and the work for which you were hired Is no longer available.We now find it necessary to lay off. Although we are not obliged to do sowe have made these layoffs according to seniority, beginning with thoselast hired on November 14, 1949, back up through September 20, 1949.This is the first time in many many years that we have laid off any of ouremployees, as it has always been our aim to give steady employment to all wehire.We are sorry to have to do this at this season of the year but this hasbeen brought about thru no fault of the Company.We will write you when we have work for you again.Please keep us in-formed of anychangesin your address.At noon, December 2, 1949, the followingare laid off :-The notice then listed the names of the 30 employees laid off.When this notice was posted, and the news became known, the remainder ofthe employees, consisting of some 30 production workers and 40 wrappers, im-mediately walked out of the plant on strike. ' The December payroll record in-dicates that substantially all the employees joined the strike.Exceptfor someshouting the walkout was orderly. The testimony of Union Organizer Abren Isthat the strikewas a"wildcat" and was not called by the Union.No formalpicket lineseemsto have been established until sometime the following week.10 The findings as to this conversation are based on the testimony of Balleisen.11The findings as to this meeting are based on the testimony of Mrs. Letz,Abreu, andBadillo. PECHEUR LOZENGE CO., INC.515At a union meeting on the afternoon of December 2, the employees decided,Mrs. Letz testified, to return to work only ifallof them were recalled.9.The Union's requests for meetingsDecember 2, 1949, was a Friday. On the following Monday, December 5, theUnion sent the following telegram to Mrs. Pecheur.I am prepared personally to conduct negotiations with you looking towardthe immediate resumption of operations. I am confident such a conferencecould quickly resolve all issues.Continuation of the dispute is of advan-tage to neither side.Won't you kindly respond by calling my private wireOregon 3-5332 to arrange such discussion.DAVID LIVINOSTON,PresidentLocal 65.Upon receipt of this telegram Mrs. Pecheur consulted Balleisen, who told herthat he would prepare an answer.Mrs. Pecheur again suggested that Balleisencontact the Union directly, but Balleisen was of the contrary opinion : that "itwould be best that the Union not know that I was in the picture, if she wantedthe people back to work."Under date of December 7, 1949, Mrs. Pecheur signed a letter to the Uniondrafted by Balleisen on the Company's letterhead.This letter, after reviewingthe past events, accused the Union of interference with management, bad faith,and trickery.With respect to the request for a meeting the letter stated the following :You state that you are anxious to settle this matter. In view of all thathas transpired to date, and the fact that our faith in your Union and itspromises are badly shaken, we must have concrete proof of your good inten-tions in the future.Therefore, the following are the ways in which thismatter can be settled.1.All the pickets and strike activities must cease and your union mustagree in a letter to us, signed by you, that there will be no picketing, strik-ing, slowdown or other change in the manner and quality of our production,until February 1, 1950.The reason for this date is that we will not haveour accountant's statement as to the final [sic] position of the Companyfor the year 1949 available to us much before that time.We must have suchinformation before we can bargain with you intelligently.2. If you carry out no. "1" faithfully, we will agree to confer with youafter February 1, 1950, but with the understanding that we are not com-mitted to agree in advance to any of the clauses contained in your contractand with a further understanding that we are not obligated to accept anyof your conditions.3.We will rehire employees as we need them during this period of trucepurely on the basis of the needs of the Company and who we think are ofmost benefit to us regardless of seniority in job.Until you are ready to meet our terms as stated above, we do not agreeto confer with you or anyone else from your Union.Any moral obligationwe had to bargain with you in good faith no longer holds because of thetrickery and actions of your Union during the past week.The Union responded to this letter by telegram on the following day, December8, as follows : 516DECISIONSOF NATIONAL LABOR RELATIONS BOARDIRENEPECHEUR, PECHEUR LOZENGE CO. INC.253 36th Street:Your letter of December 7, provides a basis for settlement. I suggestthat we meet to work out all the details. Just contact me as soon as possibleat my office to arrange such a meeting.DAVID LIVINGSTON,Acting President,Wholesale and Warehouse Workers Union, Local 65,13 Esther Pl.Mrs. Pecheur referred this telegram to Balleisen, who advised her to replyto the effect that the Company's December 7 letter was clear and precise andthat if the Union wished to settle the matter it merely had to agree to the termsset out in that letter.Pursuant to this advice Mrs. Pecheur dispatched thefollowing telegram to the Union:Re your telegram of December Eighth no conference necessary you merelyconfirm in writing verbatim the three conditions in our letter of DecemberSeventh.PECHEUR LOZENGE Co. INC.On December 13, the Union sent the following telegram to Mrs. Pecheur :You indicate no conference is necessary, so perhaps you will be preparedto answer these questions by mail.1.Are you prepared to establish procedures for handling grievancesthrough the Union between now and February 1?2.Will disputed questions be submitted to arbitration rather than newstoppages of work?3.Will you give us in writing, persons you wish to reemploy in the orderin which you will rehire them?4.Will you give us assurances that on February 1, you will negotiatein good faith and make an honest attempt to reach agreement?Please communicate your reply to the undersigned.DAVID LIVINGSTON,PresidentThe Company did not reply to this telegram. - Mrs. Pecheur took it to Bal-leisenwho told her, according to his testimony, that "The Union was merelystalling by asking these questions and that no reply should be made to it."10.The December 7 request for reinstatementOn December 5, 1949, the same date on which the Union sent its first tele-gram to the Company, requesting a meeting, the Company sent letters to sevenof the wrappers who had been laid off, in the order of seniority, to return towork on Wednesday, December 7. These notices stated, "We are calling youback to work from layoff. There will be work for you on Wednesday Decem-ber 7, 1949."Upon consideration of these notices union officials decided that all the em-ployees, both strikers and those who had been laid off, should report for workon the morning of December 7. The employees were so notified eitherin personor by telegram.'22The telegrams read as follows :Urgent you attend meeting Wednesday morning.December 7, 7: 30 A. M. at cornerrestaurant, 36th St. near Pecheur shop.We are all reporting for workat 8: 00 a. m.Be present at meeting 7: 30 a. in. so that you will not lose your job.MARINO ABREU,BrooklynArea Director. PECHEUR LOZENGE CO., INC.517Consequently, on the morning of December 7, the employees marched to theplant, led by the organizers, who conversed with Mrs. Pecheur. They werenot put back to work, however. There is some confusion in the testimony asto the circumstances under which the request for reinstatement was made. Thetestimony of witnesses for the General Counsel is that Mrs. Pecheur was in-formed by Mrs. Letz that the employees were presenting themselves for work.The testimony of company witnesses is that Mrs. Letz merely asked "underwhat conditions are you asking all those people to come back to work?" Thetestimony is in substantial agreement that Mrs. Pecheur responded that shehad only recalled those whom she notified.After some discussion the recalledemployees were put back to work with the acquiescence of the Union.It seems clear from the circumstances, and it is found, that a request forreinstatement ofallthe employees was made on this occasion, both those laidoff and those who had struck ; and that Mrs. Pecheur declined to reinstate atthat time any persons other than those she had recalled.There is no indica-tion that Mrs. Pecheur was informed on that occasion that the employees hadabandoned their decision not to work overtime.Though the General Counsel'stestimony is that the request wasintendedto embrace only such employees asthe Company could use at that time, the evidence does not disclose that it wasso limited.11.Events from February 1950 to June 1950The strike dragged on to June 1950, when the Union finally abandoned it.Balleisen's connection with the Company remained undisclosed until sometimein February 1950, when Mrs. Pecheur was interviewed by a field examiner of theBoard in connection with the charges of unfair labor practices filed on behalfof the employees.On the following day Union President Livingston calledBalleisen and told him that, "the best thing" was for Balleisen to tell Mrs.Pecheur to agree to the union terms and "not to give any trouble." Balleisentold Livingston that the season was over now and that he had therefore advisedthe Company not to deal with any but a certified union. Later in the dayBalleisenreceived a call from Union Attorney Rabinowitz asking if they"couldn't get together."Balleisen responded, in substance, that it would haveto be on the terms Balleisen had given Livingston 18On April 5, 1950, the Union complied with the provisions of Section 9 (f), (g),and (h) of the Act. On the following day, the Union's attorneys wrote theCompany as follows :This is to advise you that Wholesale and Warehouse Workers Union,Local 65 has complied with the provisions of Sections 9 (f) and (h) of theLabor Management Relations Act of 1947.On behalf of the Union, we hereby demand an immediate collective bar-gaining conference with you for the purpose of negotiating an agreement.On behalf of your employees, we again demand immediate reinstatement.Please understand that this demand is unconditional.This communication was answered by Balleisen under date of April 11, 1950.Balleisen's letter questioned the Union's majority and stated that it was thepolicy of the Company not to recognize any Union until certified by the Boardafter an election.With respect to the request for reinstatement, Balleisengave no specific response except to say that "As a matter of fact, we have repeat-edly requested our former employees to return to work. They have failed todo so."He further questioned the good faith of the Union.Is The findings in this subsection are from, Balleisen's testimony.998666-vol.98-53-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis letter of Balleisen's was answered by the union attorneys on April 14,1950,stating doubt that the Company's questioning of the Union'smajority wasraised in good faith ; but declaring that the Union was prepared to supplyevidence of majority and to enter into a consent election agreement "or anyother method"of establishing the Union's status "so long as it can be establishedquickly."Balleisen did not reply to this letter.A short time later Rabinowitz telephonedBalleisen,and the latter suggested that Rabinowitz get in touch with the Boardand set a date for conference at which a consent election could be discussed.A conference between the Union and the Company under the auspices of theBoard was held on May 5, 1950,but the parties were unable to agree uponeligibility to vote.Balleisen's position was that the eligibles should be thosethen employed by the Company"plus those people that we will can back in thefuture, that we can see that we would call back in the reasonable future."Rabinowitz'position was that the eligibles should be those who were workingfor the Company before December 2. Finally Balleisen suggested that Rabino-witz have the Union submit list of employees who wished to come back and whodid not have jobs elsewhere,as a basis for discussion.Subsequently,Rabino-witz forwarded to Balleisen,who received it on May 12,a list of 70 employeeswho the Union indicated,were willing to return to work.Upon receipt of thislistBalleisen conferred with Rabinowitz over the phone, told him that it was"almost verbatim the payroll of December 1 of the Company" and that it wasnot what was contemplated;that some on the list had already been put back towork and some had refused to return to work.Balleisen informed Rabinowitzthat he would prepare a list of eligibles and at a meeting on June 1, he sub-mitted such a list to Rabinowitz.It consisted of the names of 17 employeeswith a statement that the Company was willing to put them on a preferred listand agree not to hire new employees in their classifications until the list wasexhausted.A postscript indicated that 3 of the employees on the Union's May12, list had already been rehired and were then working.Balleisen stated thatthe Company's position was that the eligible voters should be the persons onthat list plus those on the May 31 payroll,or the May 5 payroll if the Unionpreferred that.Rabinowitz conferred with the union representatives and statedthat the Union could not win such an election.There were no further meetings.12.Recalls and reinstatementsBetween December 5 and December 14,1949, the Company recalled all thewrappers who had been laid off on December 2, 1949.All returned to workIn response to the recall,but within a few days all but 6 quit and joined thestrike.The other 24 stayed on strike until the Union abandoned it.With theexception of one striker, Louis Feal Arce, who was recalled on December 8,the Company began to recall strikers on December 14, by written notice informingthem that work would be available.Only 3 strikers were recalled in 1949, how-ever,and these did not return.All were production workers.After December14, 1949, there were no further recalls of strikers until April 13,1950, 1 weekafter Rabinowitz' letter of April 6,1950,informing the Company that the Unionhad complied with the Act and requesting reinstatement and bargaining.Therecalls thereafter were as follows: In April 1950 the Company recalled 10strikers,allwrappers,of whom 8 returned. In July it recalled 15 strikers,7 of them wrappers,of whom 3 returned;and 8 of them production employeesof whom 7 returned.On August 21, 1 production employee was recalled whodid not return.Of the total of 26 employees recalled between April 13 andAugust 22,1950, 19 returned to work.An additional striker,Mary Christophelis, PECHEUR LOZENGE CO., INC.519who had been recalled on December 9, 1949,but did not return to work then,applied for employment on September 6, 1950, and was hired.The union records of strike disbursements for the week of June 5, 1950, dis-close that 66 employees were then receiving strike benefits, or beingcarried asentitled to consideration for them.Of these however, 2, Ida Goldberg andRicarda Sosa, had returned to work during April and were working during theweek of June 5.Mrs. Pecheur's undenied testimony is that she was informed byemployees that Sosa and Goldberg were union spies but that she neverthelessrecalled and retained them.Not all the strikers were recalled.Mrs. Pecheur'stestimony is generally to the effect that some were replaced, as to others that shehad got new machinery and didn'tneed them. The record does not discloseanything more specific with respect to the basis upon which employees wereselected for recall.On April 6, 1950, the Company had no more than 28 nonsupervisory employees.Between April 6 and June 30, 1950, the Company hired 20 new male and 22 newfemale employees, none of whom had been employed on December 2, 1949; andduring that same period of time 14 male and 16 female employees were termin-ated.BetweenJune 30and December 31, 1950, the Company hired 35 new maleand 11 new female employees,none of whom had been on the December 2, 1949,payroll; during that same period of time 36 male and 15 female employeesterminated their employment.13.The reason for the cessation of overtimeBadillo's testimony is that the primary reason for the employees' cessationof overtime was that the employees thought that the Company was storing upgoods for a strike.Additional reasons cited by Mrs. Letz in her testimonywere that Mrs. Pecheur's "attitude"had changed,that there was a speedup,and that there was no progress in negotiations. It will be noted in theirtelephone conversation on November 30, Mrs. Letz iiformedAttorneyL'Heureuxof the employees'apprehension that the Company was storing up goods for astrike.At the meeting of the shop committee on the night of December 1, thatpossibility was also discussed.It will also be recalled that in their conversa-tion of November 30, 1949, Badillo informed Mrs. Pecheur that the Union hadsaid that the Company was planning for a strike and piling up goods, an asser-tion which Mrs.Pecheur denied.14. InterrogationThe testimony of Foreman Anthony Bartulis,a supervisory employee, isthat he asked some six employees whether they were members of the Union.This testimony is as follows :Q. (by Mr.Schurre).You said these six men who continued to workovertime were not members of the Union.A. That is what they said.I don'tknow.Q. Did you ask them whether they were members of the Union?A. I asked,but they said no.B. ConclusionsAside from the allegations dismissed at the hearing, and the allegation ofinterrogation,the gist of the complaint is that the Company has refused tobargain with the Union since November 16, 1949; discriminatorily laid off thewrappers on December 2, 1949; that the resultant strike was an unfair laborpractice strike ; and that on December 7, 1949,and in June 1950, the employees 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere discriminatorily denied reinstatement.These contentions the Companydenies.The Question of DiscriminationIt seems evident from the foregoing recitation of fact that the relationsbetween the Company and the Union began with mutual good feeling and faith.It is equally evident, however,that atmosphere declined rapidly in late Novemberand early December.The employees apparently became convinced,erroneously,that the Company was insisting on overtime in preparation for a strike ; theCompany, evidently equally erroneously,that the Union was curtailing overtimeas a bargaining maneuver.The resultingdispute, in my judgment, flowedfrom these convictions.The circumstances of the discussions over recognition and the promptness withwhich Mrs.Pecheur came to agreement for the election,despite her knowledgethat the Union was not in compliance with the Act, affirmatively attest to hergood faith in the early part of the negotiations.Apart from the conclusionarytestimony of the participants as to "attitudes"during the negotiating sessionon November 22, the record does not disclose anything more sinister at thatmeeting than the normal amount of tentative exploration to be expected at sucha first bargaining conference.ThereafterMrs. Pecheur consulted Balleisen.Her position then became firmer,and at the November 29, 1949, meeting, sheindicated that she was not prepared' to proceed with negotiations until anumber of events, some indefinite in time, and recited above, had occurred.Atthe same time the Union does not appear to have disclosed its wage demands,though requested to do so. In view of the amicable background which preceded,and the fact that the Union apparently was not yet prepared to state its positionfully, there is no sufficient basis, in my opinion,to find bad faith at so prematurea state in the negotiations.On that same day, November 29, the production employees largely ceasedto work overtime.Thereafter,events came to a rapid climax.On November 30,Mrs. Letz advised Attorney L'Heureux of possible strike action and asked for ameeting, and was told that Mrs. Pecheur saw no reason for further conferencessince the employees had ceased overtime.On either that or the followingday, Mrs. Pecheur assured Badillo that the Company was not seeking a strike,explained to him that overtime was quite normal, and urged him to satisfy him-self by inquiries.In that conversation she also told him that the cessationof production overtime would require the layoff of wrappers.After consulta-tion with Balleisen,Mrs. Pecheur,on December 1, acquiesced to the eliminationof overtime.That same evening Mrs.Pecheur told Mrs. Letz that there wouldbe a layoff,Mrs. Letz responding that she was confident that the employeeswould resume overtime,and agreeing to relay the decision of the shop com-mittee to Mrs. Pecheur on the following morning.Mrs.Pecheur declined to haltthe layoffs in the interim,but promised to recall employees as quickly as possible.That same evening the shop committee voted to resume overtime,but this deci-sion was not conveyed to Mrs. Pecheur, and on the next day the layoff and thestrike followed in rapid order.The first question to be resolved is whether the layoff was motivated byeconomic considerations or was for other and illegitimate reasons.It is clear from the evidence,and it is found,that because of the demandsof the business,the refusal of the production employees to work overtime at thatparticular period of the year required the eventual layoff of a substantial num-ber of wrappers.Though there are factors recited heretofore,in the evidenceof Mrs. Pecheur andBalleisen, raising a possible suspicion that the Company's PECHEUR LOZENGE CO., INC.521ready acquiescence to the elimination of overtime and the consequent layoff, weremotivated by the belief that the employees and the Union would thereby bebe pressed into resuming overtime, the evidence does not appear substantialenough under the circumstances to warrant such a conclusion with reasonablecertainty.The fact that there might have been, according to the testimony ofForeman Bartulis and Forelady Claro, enough stock piled up to keep the wrappersbusy for several days, does not seem conclusive, since more than half of thewrappers were not laid off.The decision of the shop committee on December 1to resume overtime does not negate the operation of economic considerations,which Mrs. Pecheur and Vice-President Thatcher testified were the only factorsweighed in deciding to make the layoffs, since it was not conveyed to Mrs.Pecheur.14It is found that the evidence does not warrant a finding that the December2,1949, layoff was for other than economic considerations. It is thereforeconcluded that the Company did not engage in unfair labor practices thereby,and it will be recommended that that allegation of the complaint be dismissed.The next question is the validity of the refusal to reinstate the employeeswhen they applied on December 7. This application constituted notice ofabandonment of the strike, and if the application was unconditional the refusalto put the employees back to work was discriminatory. I find, however, thatthe Company did not know, and had no reason to know, that the applicationwas unconditional.So far as the evidence discloses, Mrs. Pecheur was stillunaware that the shop committee had voted to resume overtime.The request forreinstatement included the restoration of the laid-off wrappers as well as ofthe striking employees.The layoff being one of the factors that produced thestrike, the application cannot be said to be unconditional.A request forreinstatement of strikers conditioned upon the elimination of one of thecauses of the strike is not unconditional unless the condition is one which theemployer is required, as a matter of law, to maintain.E. A. Laboratories,80 NLRB 625. The Company was not required to reinstate the laid-off wrappersunless it had reason to suppose that there would be work for them to perform.Since, so far as it apparently knew, there was no prospect of such work onDecember 7, it is found that the denial of reinstatement on December 7, 1949,was not discriminatory.With respect to the request for reinstatement in April 1950 somewhat similarconclusions follow : The Union did not then disclose to the Company-nor, sofar as the record shows, did it do so at any time up to the hearing that theproduction employees had abandoned their insistence on the elimination ofovertime.As to the wrappers, they had all been recalled long before-inDecember 1949. In addition, there is no evidence that hirings of new employeesafter April 6, 1950, were for jobs which the as yet unrecalled employees werequalified to fill.It is consequently found that the employees were not at any time discrim-inatorily denied reinstatement, and it will be recommended that that allegationof the complaint also be dismissed.14Mrs.Letz did testify that "probably" a day or two after the layoff she informedAttorney L'Heureux that the employees were willing to work overtime ; that L'Heureuxresponded that the Company had now retained a labor relations man whom he declined toname;and that he (L'Heureux) "was not connected with the matter any longer."Mrs.Letz did not transmit her information to Mrs. Pecheur. In view of L'Heureux's disclaimerof connection it is found that Mrs. Letz' statement to him did not constitute notice to theCompany. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Refusal to BargainIn view of the result of the secret ballot election held under the auspices ofthe Company and the Union,which the Union won overwhelmingly,the Company'swritten agreement of recognition,and the fact that all but a few employeesjoined the strike on December 2, 1949,it can scarcely be doubted that afterNovember 16, 1949, the Union was the exclusive representative of the employeesfor the purposes of collective bargaining within the meaning of the Act. Suchan election is not, of course,to be accorded the recognition given an electionconducted by the Board, but as evidence of majority it is at least entitled toequal dignity with the signing of designation cards-which have often beenaccepted by the Board and courts as evidence of majority.There is no evidencesuggesting that through December 1949, this majority was in any way affected.It is consequently found that from and after November 16, 1949, the Unionrepresented a majority of the employees.The unit within which the Union was recognized,consisting of all employeesemployed at the plant,exclusive of office and clerical employees,sales employees,chauffeurs,guards, and all supervisors as defined I. Section 2 (11) of the Act,is conceded to be and is found to be appropriate within the meaning of the Act.The layoff and strike occurred on Friday,December 2.On the followingMonday, December 5, the Union sought a meeting to discuss the immediateresumption of operations.The Company's reply was to refuse,in its letterof December 7, to meet at all before February 1, 1950, and then only upon thecondition that the Union terminate the strike and agree in writing in advancenot to strike or engage in similar action until that date,and to give the Companycomplete freedom in selecting employees for recall.In sum,the Company's December 7 letter constituted a flat refusal to negotiatethe termination of the strike.The Union's reply of December 8 indicated that itwas willing to discuss settlement on the basis of the Company's terms andwished only a meeting for that purpose-which it requested.The Company'sreply reiterated its refusal to meet unless the Union first agreed to the Company'sconditions.It is obvious that if the Union agreed in advance, there was nonecessity for a meeting to terminate the strike.Being unable to secure sucha meeting,the Union sought then in its December 13 telegram to negotiate thedifferences by correspondence.This attempt the Company did not evenacknowledge.It seems quite apparent that the length of the strike is attributable at leastin substantial measure to the Company's refusal to discuss its termination.The Union's correspondence provided ample basis for early settlement.Hadthe parties met and talked,the employees'willingness to abandon their over-time demand would have been disclosed.The basis for recall of the wrapperswould then have been established,the substantial cause of the strike thus re-moved,the production employees returned to work,and the need for replacementseliminated.But no common ground for solution of controversy can be foundwithout discussion.It needs no citation of authority to state that refusals tonegotiate labor disputes were the most prolific cause of industrial dislocationwhich the Act was intended to eliminate.Unless, therefore,the Union's noncompliance with the Act is a defense, therefusal of the Company to meet with the Union to discuss settlement of thestrike was an unfair labor practice which prolonged the strike,and convertedit from an economic to an unfair labor practice.If it was so converted, thestriking employees could not be displaced by replacements(N. L. R. B. v. MackayRadio and TelegraphCo., 304 U.S. 333)and upon unconditional request for PECHEUR LOZENGE CO., INC.523reinstatement are entitled to be restored to their old jobs-even though newemployees have been hired in their places. In addition, if it became an unfairlabor practice strike, any loss of majority thereafter is attributable to theunfair labor practices, and the Company's duty to continue to treat with theUnion unconditionally as the exclusive representative unaffected by subsequentevents.Consequently, the Company's refusal in Balleisen's letter of April 11,1950, to negotiate unless there were a new election, would constitute a violationof Section 8 (a) (5) of the Act.Franks Bros. Company v. N. L. R. B.,321U. S. 702. The Union's willingness in April and May 1950 to submit to anelectionwould not constitute a waiver of its status. It would not be soundpolicy In the normal circumstance to discourage amicable and legal compromiseof disputes except under peril of waiver of all rights if the overtures areunsuccessful.On the question as to whether the Union's noncompliance is a defense, thereare at this time three decisions, two by the Board in the cases ofAndrews Com^pang,87'NLRB 379, decided December 1949;New Jersey Carpet Mills, Inc., 92NLRB 604, decided December 1950; and one by the Court of Appeals for theDistrict of Columbia:West Texas Utilities Co. v. N. L. R. B.,184 F. 2d 233,(C. A., D. C.) decided July 10, 1950, cert. den. 341 U. S. 939.In theAndrewscase a majority of the Board held that it was not a violation ofSection 8 (a) (5) of the Act to refuse to bargain with a union which was notin compliance at the time of the refusal, but which came into compliance there-after and prior to the issuance of a complaint.After theAndrewsdecisionhowever, the court of appeals decided theWest Texascase, in which it criticizedthe Board's conclusions inAndrews,and held to the contrary.The court saidthat "The Act's only sanction for noncompliance is denial of Board facilities" ;and that if an employer refuses to bargain when a union is not in compliance,"The ability of the union to successfully invoke Board processes thereafter, solong as its officers file beforehand, may result in his being cited for an unfairlabor practice."In the laterNew Jersey Carpet Millscase, a majority of the Board acquiescedto the construction of the court of appeals in theWest Texascase, saying : "Webelieve that adherence to the Court's view of the Board's power is consistentwith the statutory plan and will best effectuate the policies of the Act."Chair-man Herzog, of the majority, indicated that as a matter of policy, however, hewould not find a violation where the refusal to bargain is specifically groundedon the absence of compliance.TheNew Jerseydecision is conclusive and binding here.Noncompliance ofthe Union was not cited by the Company as the basis for its refusal to negotiatein December although the Company was specifically informed of the noncompli-ance.As late as November 28, 1949, Mrs. Pecheur told Balleisen that neitherthe Union's noncompliance nor its "pro-Communist" character "would make[any] difference to her," if the employees wanted the Union ; and that she waswilling to bargain with it if she "could get someone to advise her as to gettingthe proper contract under which she could live."It is therefore found that the refusal of the Company on and after December7, 1949, to meet with the Union, then the exclusive representative of its employeesin the appropriate unit, constituted interference, restraint, and coercion ofemployees in violation of the rights guaranteed in Section 7 of the Act"The Company suggests that theNew Jersey Carpet Midiscase Is inapplicable for thereason that the Board stated In that case that the Union there Involved had never beencharged with Communist associations. I do not find thata basisfor avoiding theapplicationof the decision. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is consequently found that the strike of December 2, 1949, was prolongedby the unfair labor practices of the Company in refusing to meet with the Unionon and after December 7, 1949, and was thereby converted from an economicto an unfair labor practice strike. It is further found that by refusing torecognize the Union on and after April 11, 1950, the Company refused in viola-tion of Section 8 (a) (5) of the Act, to bargain with the exclusive representativeof its employees in the appropriate unit, thereby further interfering with,restraining, and coercing its employees in the exercise of rights guaranteed inSection 7 of the Act.It has also been noted that Foreman Bartulis asked several employees whetherthey were members of the Union. Although the Company characterizes thisas an "isolated" incident, as indeed it appears to be, the Board has con-sistently held that such questioning is"perse a violation of Section 8 (a) (1) ofthe Act."Standard-Coosa-Thatcher Company,85 NLRB 1358. Bartulis' motivein asking the question therefore seems immaterial. It is consequently foundthat by such interrogation the Company further interfered with, restrained, andcoerced employees in the exercise of rights guaranteed in Section 7 of the Act.Dealer's Inc.,95 NLRB 1009.The Company has submitted a number of proposed findings. Of these thefollowing are accepted : 1, 2, 3, 4, 5, 7, 9, 10, 11, 12, 13, 14, 16 to 29 inclusive, 35,36, 37, 39, 40, 43, 44, 45.The remaining requested findings are rejected eitherbecause contrary to my findings, omnibus in nature, immaterial to the issues, orso phrased that granting of them will confuse the findings.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in Section III, above, occurring inconnection with the operations of the Company described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.v.THE REMEDYHaving found that the Company has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It having been found that the Company refuses to bargain collectively withthe Union, it will be recommended that the Company, upon request, bargain withit.It will be further recommended that the Respondent cease and desist frominterfering with, restraining, or coercing its employees in any like or relatedmanner, or by interrogation of employees as to their union membership or non-membership, in the exercise of their rights guaranteed in Section 7 of the Act.On the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. '65' The Wholesale, Retail and Warehouse Workers Union of New Yorkand New Jersey is a labor organization within the meaning of Section 2 (5) ofthe Act.2.The strike of December 2, 1949, was prolonged by the Company's unfairlabor practices on and after December 7, 1949.3.All employees employed at the Company's plant, exclusive of office andclerical employees, sales employees, chauffeurs, guards, and all supervisors as SUNBEAM CORPORATION525defined in Section 2 (11) of the Act, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of the Act.4. '65' The Wholesale, Retail and Warehouse Workers Union of New York andNew Jersey was on November 16, 1949, and at all times thereafter has been,the exclusive representative of all employees in the appropriate unit for thepurposes of collective bargaining, within the meaning of Section 9 (a) of the Act.5.By refusing to bargain collectively with the Union as the exclusive rep-resentative of its employees in the appropriate unit, the Company has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Company has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The Company has not engaged in unfair labor practices in violation ofSection 8 (a) (3) in laying off or refusing to reinstate its employees.[Recommendations omitted from publication in this volume.]SUNBEAM CORPORATIONandANN SALABEC, EVE SALOPEK, LAURA RAEATKINSON, AND EARL F. OSLIESUNBEAM CORPORATIONandUNITED ELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICASUNBEAM CORPORATION, PETITIONERandINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL 1031 AND UNITED ELECTRICAL,RADIO&MACHINE WORKERS OF AMERICA,CIO.Cases Nos.13-CA-365,13-CA-541, and 13-RM-58.1March 11, 1952Supplemental Decision and OrderOn April 5, 1951., the Board issued its Decision and Order (CaseNo. 13-CA-365, 541) finding that the Respondent, Sunbeam Corpor-ation, had unlawfully refused to bargain with United Electrical,Radio and Machine Workers of America, herein called the UE Inter-national, in violation of Section 8 (a) (5) of the Act, and orderingthat it bargain with that organization.2The Respondent's obligationto bargain with the UE International rested upon an earlier certifi-cation by the Board of the UE International, in Case No. 13-RM-58,as majority representative of the Respondent's production and main-tenance employees 3When the certification issued, on April 14, 1950,and when the election preceding it was held, on December 13, 1949,i For purposesof this Supplemental Decision and Order only, Case No. 13-RM-58 Ishereby consolidated with Case No. 13-CA-365, 541.2 SunbeamCorporation,93 NLRB 1205.8 SunbeamCorporation,89 NLRB 469.98 NLRB No. 98.